Citation Nr: 1721797	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for  chronic low back pain) has been received. 

 2.  Whether new and material evidence to reopen a claim for service connection for  left arm disorder has been received. 

3.  Whether new and material evidence to reopen a claim for service connection for right leg arthritis has been received. 

4.  Entitlement to service connection for a low back disorder (claimed as chronic low back pain).

5.  Entitlement to service connection for a left arm/shoulder disorder.

6.  Entitlement to service connection for a right leg disorder.



7.  Entitlement to service connection for a left leg disorder. 

8.  Entitlement to service connection for a left foot disorder.  

9.  Entitlement to service connection for a heart disorder (claimed as a heart murmur), to include coronary artery disease. 
10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder,  anxiety disorder, and panic disorder.  

12  Entitlement to service connection for right ear hearing loss, also claimed as ear problems, infection and wax buildups discharge.
 

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active duty service from February 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009
rating decision in which the RO denied the Veteran's petitions to reopen claims for
service connection for a left arm disorder, chronic low back pain, and a right leg
disorder.  In addition, his claims for service connection for a bilateral foot
disorder, a heart disorder, a left leg disorder, and PTSD were denied.  In
September 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a
substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals)
later that month.

This appeal also arose from a December 2010 rating decision in
which the RO denied the Veteran's claim for service connection for hearing loss. 
The Veteran filed a NOD in April 2011.  The RO issued a SOC in November 2011
and the Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9,
Appeal to the Board of Veterans' Appeals) in December 2011.

In June 2012, the Veteran and his wife testified during a Board video conference
hearing before the undersigned Veterans Law Judge.  A transcript of that hearing
has been associated with the claims file.

In December 2014, the Board remanded the matters on appeal for additional development.  In February 2016, the RO granted service connection for left ear hearing loss.

As regards current characterization of the appeal, the Board notes that the agency of original jurisdiction (AOJ) declined to reopened claims for service connection for low back, left arm, and right leg disorders.  However, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.   See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  in view of the Board's favorable decision on all three requests to reopen-the Board has characterized the appeal as to these matters as now encompassing the first 6 matters reflected on the title page, 

As for the psychiatric claim, as noted, in the August 2009 rating decision on appeal, the RO denied service connection for PTSD.  However, given the evidence of record reflecting diagnosesof major depressive disorder, generalized anxiety disorder, and panic disorder, the Board has expanded this aspect of the appeal to  encompass any acquired psychiatric diagnosis claimed or documented, consistent with  Clemons v. Shinseki, 23 Vet App 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the  claimant's description of the claim, reported symptoms, and the other information of record).  However, as different dispositions of the PTSD and non-PTSD aspects of the psychiatric claim is warranted, this matter has been bifurcated, as reflected in items 10 and 11 on the title page. 

As for the matter of representation, the Board observes that, in September 2010, the Veteran filed a VA Form 21-22 Appointment of Veteran Service Organization as Claimant's Representative in which he designated the Disabled American Veterans (DAV) as his representative.  In April 2014, the Veteran filed a new VA Form 21-22 on which he designated the Tennessee Department of Veterans' Affairs as his representative (thereby revoking the power of attorney in favor of DAV).  The Board has recognized this change in representative.

While the Veteran previously had a paper claims file, this appeal is now being  processed utilizing  the paperless, electronic, Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.  

The Board's decisions reopening the previously denied claims involving the back, left arm, and right leg, as well as decisions denying service connection for PTSD, for a heart disorder, and for right ear hearing loss are set forth below.  The reopened claims, along with the remaining service connection claims on appeal, are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT
 
1. All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished. 

2.  In an August 2008 rating decision, the RO denied the Veteran's claims for service connection for a left arm disorder, chronic low back pain, and a right leg disorder; although  notified of the denials, the Veteran did not initiate an  appeal with respect to any of these claims, and no pertinent exception to finality applies.

3.  New evidence received  since the August 2008 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for a left arm disorder, chronic low back pain, and a right leg disorder, and, when considered liberally, raises a reasonable possibility of substantiating each claim.  
 
4. While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, there are no service records or other credible evidence that corroborate the occurrence of any alleged in-service stressor(s), and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressors.

5.  Competent, probative evidence weighs against any finding that the Veteran has, or at any point pertinent to the current claim has had, a heart disorder, to include coronary artery disease.  

6.  The Veteran currently has right ear hearing loss recognized as a disability, but competent. probative evidence weighs against any finding that the Veteran's right ear hearing loss had its onset in service or within one year of service, or that such disability is otherwise a result of active military service. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied service connection for a left arm disorder, chronic low back pain, and a right leg disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence to reopen the claims for service connection for a left arm disorder, chronic low back pain, and a right leg disorder has been received. reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2016).

3.  The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for a heart disorder, to include coronary artery disease, are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for right hear hearing loss are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the petitions to reopen, given the Board's fully favorable dispositions, with respect to these claims, no further discussion of the duties imposed by the VCAA is necessary.

With respect to the remaining claims herein decided, it is noted that, after a complete or substantially complete application for benefits is received.  The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, pre-rating letters dated in March 2009 and November 2010 provided notice to the Veteran regarding the information and evidence needed to substantiate the Veteran's service connection claims.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  These letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. The August 2009 and December 2010 rating decisions reflects the RO's initial adjudication of the claims after the issuance of the letters. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment and personnel records and the report of the VA examinations, as well as the Veteran's VA outpatient and various private treatment records.  Also of record and considered in connection with the appeal is the transcript of the s are various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with any decided herein, prior to appellate consideration, is required.

With respect to the Board hearing, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the electronic claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to any claim, on these facts, such omission was harmless, given the above, and because subsequent to the hearing, the claims were remanded.  The hearing was, thus, legally sufficient.  
In this regard, the Board notes that these matters were remanded in December 2014 for further development, to include requesting from the Veteran evidence identified by him during  the June 2012 hearing, obtaining a complete copy of the Veteran's service personnel records, obtaining updated treatment records from the VA Tennessee Valley Healthcare system, requesting from the Veteran authorizations in order to obtain records from Drs. H and H, requesting additional details from the Veteran regarding the Veteran's in-service stressors, and affording the Veteran VA examinations in connection with his psychiatric and hearing loss claims.  On remand, the RO sent to the Veteran letters dated in March 2015 in connection with the request for additional information concerning the evidence mentioned in the June 2012 hearing, as well as additional information concerning his reported in-service stressors and authorizations for Drs. H and H.  The Veteran did not respond to these requests.  

Service personnel records were obtained and associated with the Veteran claims file in January 2015 and March 2015.  Updated VA treatment records were associated with the Veteran claims file in March 2015, October 2015, and December 2015.  In October 2015, VA composed a memorandum regarding additional efforts to verify the Veteran reported in-service stressors, and the Veteran was afforded VA examinations in connection with his psychiatric and hearing loss claims dated in October 2015.  Furthermore, after the additional evidence was associated with the claims file, the claim was readjudicated.   As such, the Board finds that there has been substantial compliance with the prior remand directives.  See  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.   As such, the Veteran is not prejudiced by the Board proceeding to a decision on each of the claims on appeal. at this juncture.  .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543  (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Requests to reopen

Generally, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, an August 2008 rating decision denied the Veteran's claims for  service connection for a left arm disorder, chronic low back pain, and a right leg disorder.  The evidence then of record consisted, primarily, of  available STRs, and VA outpatient treatment records.  The stated bases for the denials was that, there was no competent medical evidence establishing any diagnosis of claimed disability while in-service, or evidence of a nexus between any currently diagnosed disorder and service.  Although notified of the denial, the Veteran did not initiate an appeal with respect to any denied claim.  Moreover, no new and material evidence was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claim, received at any time thereafter.  See 38 C.F.R. § 3.156(b), (c).  The RO's August 2008 denials are therefore final, and not subject to reconsideration on the same factual basis..  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence received since the August 2008 rating decision includes outpatient treatment records, lay statements and statements of the Veteran in connection with his claims, and the testimony of the Veteran and his spouse in June 2012.

The medical evidence indicates that the Veteran has been diagnosed with chronic low back pain, lumbago, degenerative joint disease of the lumbar spine, left L5 radiculopathy, peripheral neuropathy, chronic pain syndrome, arthralgias, bilateral knee pain, bilateral leg pain, bilateral foot pain possibly due to calcifications, myofascial pain syndrome, and osteoarthritis facet joints.  The Veteran also testified before the Board that that his various back and joint complaints had their onset in service.  The Veteran reported that he had numerous jumps from aircraft in service that injured his back, left arm, legs and feet.  He also indicated that his left arm was injured during repeated picking up and loading 106 mm shells as part of his service as a gunner in service.  His left arm held the balance of the weight of the shell as it was loaded.  The Veteran's spouse also testified that the Veteran would drop things as the arm would lose feeling.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the August 2008 RO decision is new in that it had not previously been submitted, and is not cumulative or redundant of other evidence of record.  These records indicate possible diagnoses related to the Veteran's back, left arm, and right knee claims,  and indications that such disorders may be related to his military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims. This new evidence when considered by itself or in conjunction with the evidence previously of record, relates to unnestablished facts necessary to substantiate the Veteran's claims not present in August 2008.  As, at a minimum, the evidence triggers the requirement to obtain an examination, under the low threshold set forth in Shade, it raises a reasonable possibility of substantiating the claims.  Accordingly, the , the evidence is considered to be both new and material and, thus, sufficient to reopen the previously denied claims for claimed disabilities here at issue.  See 38 C.F.R. § 3.156(a). 

II. Service Connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any disorder that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  PTSD

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304 (f). 

The Veteran contends that he suffers from PTSD as a result of several traumatic incidents that occurred in service.  

With respect to the Veteran's stressors, the Veteran alleged witnessing a fatality during training exercises in the early part of 1968 after a 50 caliber exploded near him.  He has also alleged combat service in that he made two trips to Vietnam namely into Da Nang Airbase in 1966 or 1967 transporting con-x boxes, that he had run patrols and that he came under enemy mortar attack.  He further reported that he was assigned to Company B, 2nd Battalion, 509th Infantry.   A July 2009 Formal Finding found that the Veteran's stressors had not been verified.  Specifically, VA found that on July 7, 2009, the Joint Services Records Research Center (JSRRC) response stated that they were unable to verify that the Veteran's unit was in Vietnam and unable to document that a Harvey Chambers or a Charles Hilbert were ill, injured, wounded-in action,  or killed in action as the result of getting blown up by 50 calibers in 1968.

In December 2014, the Board remanded this matter, in part, in order that the Veteran should be afforded an opportunity to provide additional details regarding his stressors.  The Veteran did not reply to this request.  VA then, in an October 2015 memorandum, detailed the steps undertaken to verify the Veteran's alleged stressors.   Concerning the Veteran's claim for travel to Vietnam in the years 1966, 1967 and 1968, the Veteran's service records obtained from NPRC were silent.  The records show the Veteran's only Foreign Service was to Germany.  It was also noted that the June 8, 2009 request to DPRIS included the time frame of July 7, 1966 to January 14, 1968.  Since there was no new evidence to send to DPRIS, it was found that further request would be futile.  Concerning the fatality from a 50 caliber shell in early 1968, no new evidence was received from the Veteran upon request.  And since there was no new evidence to send to DPRIS, it was found that further request would be futile. The original Formal Finding dated July 7, 2009 was found to stand as correct.  

The Veteran's claims file contains numerous treatment records and diagnoses of chronic PTSD.  February 2013, February 2014, and June 2016 statements from a VA nurse practitioner, indicated that the Veteran suffered from chronic PTSD and depression secondary to service in the Vietnam War.  However, these opinions did not contain a rationale or identify stressors underlying the opinion.  In addition, the Veteran was afforded a VA examination dated in October 2015.  The Veteran was diagnosed with PTSD and major depressive disorder.  The examiner linked these disorders to in-service stressors. 

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the disorder set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

At the outset, the Board notes that the Veteran has been diagnosed with PTSD.  Nonetheless, the Board finds that the claim for service connection must fail because another essential criterion for establishing service connection for PTSD--credible evidence that a claimed in-service non-combat stressor actually occurred-has not been met. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, disorders or hardships of service."  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where the veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010). 

In this case, the amended regulatory provisions are inapplicable.  The Veteran's current claim is based alleged involvement in or observation of individuals wounded or killed in trauma incidents.  In addition, the Veteran's claimed combat service, two trips to Vietnam namely into Da Nang Airbase in 1966 or 1967 transporting con-x boxes with claims that he had run patrols and that he came under enemy mortar attack, was unverified, as the Veteran's service personnel records did not indicate that the Veteran had any service in Vietnam.  In Hall v. Shinseki, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.304 (f)(3) applies "only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  717 F.3d 1369, 1372 (Fed. Cir. 2013).     

In sum, there is no evidence corroborating the Veteran's claimed in-service stressful experiences.  he Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  However, in this case, the occurrence of the Veteran's claimed stressors has not been corroborated.  As there is no credible supporting evidence that a claimed in-service stressor actually occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304 (f).  Hence, there is no basis to further develop the claim, to include by obtain medical opinion evidence.

In the absence of evidence to corroborate the occurrence of the alleged non-combat stressor, a VA opinion as to the etiology of the Veteran's claimed PTSD essentially places the examining physician in the role of a fact finder. This is the Board's responsibility.  Any opinion which provides a nexus between the Veteran's claimed PTSD and his service would necessarily be based solely on the Veteran's current assertions regarding what occurred in service advanced in support of this claim (i.e. that he treated or cared for trauma victims on several occasions) and which have not been corroborated.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 460, 461  (1993).  Simply stated, the October 2015 VA examiners opinion that the Veteran's PTSD is related to his claimed in-service stressors is not probative in this case absent verified in-service stressors.

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  There is no doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  A heart disorder, to include coronary artery disease

Next, the Veteran has claimed entitlement to service connection for a heart disorder, to include coronary artery disease, claimed as heart murmur.  

The Veteran's service treatment records are negative for any diagnosed heart disorder.  At time of the pre-induction examination in November 1965 and separation examination in November 1967, examination  of the heart (thrust, size rhythm, sounds) was shown as normal.   Blood pressure on pre-induction examination was shown as 138/80 and on separation examination 118/74.  In addition, the Report of Medical History completed at the same time as the separation examination , the Veteran reported no pain or pressure in chest, palpitation or pounding heart, or high or low blood pressure.   

When initially seen at the Murfreesboro VA Medical Center (VAMC) for vesting in March 2003, the Veteran reported a history of cardiac stress test done in 1995 that was negative.  The Veteran was diagnosed with hypertension and started in Lismopnl and HCTZ with instruction to lose weight and placed on low salt diet.  Chest x-ray revealed the heart to be within normal limits in size, and the great vessels exhibited nothing unusual.  The impression was normal chest x-rays.  In addition, chest x-rays in October 2007 and May 2010 revealed no acute cardiopulmonary disease.  Also electrocardiogram (ECG)  in May 2010 revealed  normal sinus rhythm (NSR).  When seen by VA Primary Care in August 2010, the Veteran was assessed with hypertension uncontrolled.  Other outpatient treatment records also indicate treatment for hypertension, but no diagnosed heart disorder or coronary artery disease is found.

Based on the foregoing, the Board finds that entitlement to service connection for a heart disorder, to include coronary artery disease, is not warranted, as the Veteran has not been diagnosed with such disorder at any time pertinent to the current claim on appeal.   

In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

In this regard, the Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a heart disorder.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a heart disorder or competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Veteran has contended on his own behalf that he has a heart disorder that is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical disorder).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a disorder can exist when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has a heart disorder is a complex medical question that is not subject to lay observation alone.  As the  opinions of the Veteran in this regard are not competent in this case, the Veteran can neither support his claim, nor counter the competent, probative medical opinion evidence of record on the basis of lay assertions, alone.  

In summary, the preponderance of the evidence in this case weighs against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim for service connection for a heart disorder, to include coronary artery disease, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Right ear hearing loss.

In this case, the Veteran alleges that he has right hear hearing loss resulting from noise exposure during active service.

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Pertinent to the current claim, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The Court also has  held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

In this case, the Veteran has provided credible statements and testimony regarding noise exposure during service.  In addition, review of the Veteran service personnel records confirmed the Veteran's occupation as an Infantry Fire Crewman.   

A review of the Veteran's service treatment records revealed that that the entrance examination in November 1965 and the separation evaluation in November 1967 showed normal hearing bilaterally for VA purposes.  The evidence showed a slight shift that occurred at 4000 Hz on the left side but no significant threshold shift occurred bilaterally.

The Veteran was afforded a VA examination in October 2010.  On examination, the evidence showed hearing loss for VA purposes in the right ear.  The examiner, after reviewing the Veteran claims file, provided an opinion that, given the fact that no hearing loss was present at enlistment or at the time of  separation from military service, hearing loss was less likely as not (less than 50/50probability) caused by or a result of military noise exposure.  

In August 2011, the Veteran submitted a statement contending that Dr. H had afforded a positive nexus between the Veteran hearing loss and his service.  A review of this treatment note, however, did not show that the physician made such a finding, but rather indicated the history of complaints as relayed by the Veteran.  

The Veteran was again afforded a VA examination in October 2015.   The Veteran reported a history of military noise exposure due to gunfire, grenades, explosions (not wearing hearing protection  devices).  Veteran denied any occupational noise exposure.  The Veteran reported a  previous history of recreational noise exposure due to target shooting and hunting.  The examiner reported that a review of the claims file and service medical records revealed the Veteran to have normal hearing sensitivity at both induction and separation exams, with no significant threshold shifts having occurred during active duty service.  The examiner explained that the audiogram is the objective standard for noise injury.  Although the Veteran's MOS had a high probability for noise exposure, because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, the examiner found that there was no evidence the Veteran's military noise exposure caused a permanent noise injury affecting  hearing sensitivity.  

Therefore, the Veteran's current hearing loss was deemed less likely as not (less than 50/50 probability) caused by or a result of  military noise exposure.  The examiner further stated that, based on current knowledge of human cochlear physiology, there is not a sufficient scientific basis for the existence of delayed-onset hearing loss  in humans. The Institute of Medicine (IOM) in 2006 did not rule out that delayed onset hearing loss might exist; however, the requisite longitudinal animal and human studies have not been performed, and based on current knowledge of acoustic trauma, the development of noise-induced hearing loss is instantaneous or rapid in its onset.  For these reasons, the IOM panel concluded that there was no reasonable basis for delayed-onset hearing loss in humans at this time. Therefore, in order for hearing loss to be service-connected a significant worsening or threshold shift must be noted when comparing the examinations obtained at enlistment and separation.  

Based on the foregoing, the Board finds that entitlement to service connection for right ear hearing loss is not warranted in this case, as the preponderance of the medical opinion evidence weighs against the claim.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

The Veteran has contended on his own behalf that his right ear hearing loss is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical disorder).  Specifically, in Jandreau, the Federal Circuit commented that competence to establish a diagnosis of a disorder can exist when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether hearing loss is related to military service is a complex medical question that is not subject to lay observation alone.  As the  opinions of the Veteran in this regard are not competent in this case, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record on the basis of lay assertions, alone..  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  As such,  the benefit-of the doubt doctrine is not for application, and the service connection claim for right ear hearing loss must be denied.  See  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-57.


ORDERS

As new and material evidence has been received to reopen the claims for service connection for a left arm disorder, for chronic low back pain, and a for right leg disorder, to this limited extent only, these aspects of the appeal is granted.

Service connection for PTSD is denied.

Service connection for a heart disorder, to include coronary artery disease, is denied.

Service connection for right ear hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further action on the reopened claims, as well as the remaining claims on appeal, is warranted. 

First, with respect to the claims for  service connection for chronic low back pain, a  left arm disorder, right leg arthritis, a right foot disorder, a left foot disorder, and a left leg disorder, the Veteran testified before the Board that that his various back and joint complaints had their onset in service.  The Veteran reported that he had numerous jumps from aircraft in service that injured his back, left arm, legs and feet.  He also indicated that his left arm was injured during repeated picking up and loading 106 mm shells as part of his service as a gunner in service.  His left arm held the balance of the weight of the shell as it was loaded.  The Veteran's spouse also testified that the Veteran would drop things as the arm would lose feeling.  The Veteran also, in a February 2009 statement, reported that he sought treatment for his feet, legs, and lower back due to his training in the military and due to his duties loading 106 mm guns and loading and offloading trucks.  He also reported that he fell from an armored personnel carrier and injured his arm and back.  

The medical evidence indicates that the Veteran has been diagnosed with chronic low back pain, lumbago, degenerative joint disease of the lumbar spine, left L5 radiculopathy, peripheral neuropathy, chronic pain syndrome, arthralgias, bilateral knee pain, bilateral leg pain, bilateral foot pain possibly due to calcifications, myofascial pain syndrome, osteoarthritis facet joints, and chronic pain in the left arm.  


VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon,  20 Vet. App. at  83-86  (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold).  See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran has not been afforded any VA examination(s) in connection with his musculoskeletal claims.  However, in light of the above, the Board finds that the criteria obtaining an examination and medical opinions in connection with the claims are met.  Id.  In rendering an opinion with respect , the examiner should comment on a December 2003 treatment note in which the Veteran was assessed with chronic pain in the left arm and shoulder from a fall in 1988 with paresthesia.  

With respect to the issues of an acquired psychiatric disorder other than PTSD, the Board notes that the Veteran's outpatient treatment reflect diagnoses major depressive disorder, anxiety and panic disorder during a time frame pertinent to this appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  The October 2015 VA examiner also diagnosed the Veteran with major depressive disorder linked to unverified stressors in service, but did not address whether either diagnosed disability had its onset during or is otherwise medically related to service.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992);  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).; McLendon, supra. 

Under the circumstances presented, the Board finds that the AOJ should arrange for the Veteran to under VA musculoskeletal and mental health examinations,  by appropriate professionals.  he Veteran is hereby advised that failure to report for any  scheduled examination (s), without good cause, may result in denial of his claim for increased rating.  See 38 C.F.R. § 3.655 (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any e scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent medical facility.

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now consisting of paperless records in VBMS and Virtual VA) all outstanding, pertinent records which may bear on the claim on appeal.

As regards VA records, the claims file currently includes outpatient treatment records from the Tennessee Valley Healthcare System dated through December 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Tennessee Valley Healthcare System all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  The AOJ's letter should also provide the Veteran with proper notice with respect to establishing service connection on a secondary basis. 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action: 

1.  Obtain from the Tennessee Valley Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record. Specifically, request that the Veteran furnish, or furnish authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo  VA musculoskeletal  examinations), by an appropriate physician ( in connection with the Veteran's for service connection for chronic low back pain, a  left arm disorder, right leg disorder, arthritis, left leg disorder,  right foot disorder, and left foot disorder), as well as a VA mental disorders examination, by a psychiatrist or psychologist, in connection with the claim for service connection for a psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder, and panic disorder.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each  designated individual, and each  examination report should reflect consideration of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include psycholo should be accomplished (with all results made available to the requesting  individual physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each examination report must include all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached. 

Musculoskeletal examination(s) - Based on examination of the Veteran and review of the record, the physician(s) should clearly identify disability(ies) manifested by chronic low back pain, as well as those affecting the left arm, each leg, and each foot (to include arthritis, currently present, or present at any point pertinent to the current claims involving these disabilities (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disorder, the examiner shoulder render an opinion, consistent with the record and sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disorder (a) had its onset during service, (b) if arthrtitis, was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to active duty service.

In addressing the above, each physician must consider and discuss all pertinent medical and other objective evidence (to include a December 2003 treatment note reflecting an assessment of chronic pain in the left arm and shoulder from a fall in 1988 with paresthesia), and all lay assertions, to the include the Veteran's competent assertions as to the nature, onset and continuity of symptoms..  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Mental health examination  - Based on examination of the Veteran and review of the record, the mental health professional should clearly identify all acquired psychiatric disorder(s) other than PTSD-to include  major depressive disorder and anxiety disorder-currently present, or present at any time pertinent to the current claim (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disorder, the examiner shoulder render an opinion, consistent with the record and sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disorder (a) had its onset during service, (b) if a psychosis, was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to active duty service.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of psychiatric symptoms. If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

4.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled musculoskeletal examination(s), in adjudicating the reopened claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim in light of all evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication.  

7.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC  that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


